NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT

ROYAL FIVE HOSPITALITY, INC.,         )
                                      )
         Appellant/Cross-Appellee,    )
                                      )
v.                                    )    Case No. 2D18-981
                                      )
DOCKSIDE SPORTS BAR, LLC,             )
                                      )
         Appellee/Cross-Appellant.    )
                                      )

Opinion filed November 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Pasco County; Declan P. Mansfield,
Judge.

R. Nathan Hightower of Nathan
Hightower, P.A., Clearwater, for
Appellant/Cross-Appellee.

Jonathan Northington of Davis Basta
Law Firm, P.A., Palm Harbor, for
Appellee/Cross-Appellant.


PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.